STONE, J.
— If it were shown that Moore received the money in controversy as the agent, and on the claim and right of Hungerford and his associates, we would hold him estopped from denying the title of his principals. Receiving the money as theirs, he could not renounce their right to it. But that is not this case. Both plaintiffs and defendant, it seems, claimed the money in their own several rights. The theory of the suit is, that defendant received the money, when, ex aequo et bono, it belonged to the plaintiffs. In such case, the burden is on the plaintiffs, to show they are legally entitled to the money, and it is not enough to show that defendant has no right to it. If neither party is entitled to the money, neither can recover from the other.
In the present case, our inquiries, by agreement of counsel, are narrowed to two questions : the’ authority of the governor, on the facts shown, to offer a reward; and the correct*236ness of tlie charge of the court. The last of these questions is not raised by the record before us. It is not shown that any exception was reserved to the charge of the court.— Thrash v. Bennett, 57 Ala. 156; Reeves v. Linam, Ib. 564.
Had the governor authority to offer a reward, on the facts of this case ? The proof fails to show a state of facts variant from that recited in the proclamation, which is in the following language : “ Whereas, authentic information has reached this department that, on the night of the 4th inst., in the county of Perry, Isaac D. Moore was most brutally murdered by unknown parties: now, therefore, I, Geo. S. Houston, by virtue of the power and authority in me vested as governor of Alabama, do issue this my proclamation, offering a reward . . . for the arrest and conviction of each of the murderers of Isaac D. Moore.” It will be observed that, in the recital part of this proclamation, no one is named as the murderer, or as being charged with the murder, or as absconding before arrest, or as having escaped from custody either before or after conviction. The statute does not authorize the offer of a reward, under the conditions shown alike in the proclamation, and in the facts of this case.— Code of 1876, § 3976. If it be thought the statute should cover and provide for such a case as this, the remedy is not with us.
The judgment is affirmed.